THIS CONVERTIBLE PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. NO SALE OR DISPOSITION MAY BE EFFECTED EXCEPT IN COMPLIANCE WITH RULE THERETO OR AN OPINION OF COUNSEL FOR THE HOLDER, SATISFACTORY TO THE COMPANY, THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT OR RECEIPT OF A NO-ACTION LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION. CONVERTIBLE PROMISSORY NOTE $140,000.00Date of Note: December 4, 2009 FOR VALUE RECEIVED, Dongguan Chditn Printing Co., Ltd., a corporation organized under the laws of the Peoples’ Republic of China (“Payor”) promises to pay to the order of Greentree Financial Group Inc., or its assigns (“Holder”) the principal sum of ONE HUNDRED AND FORTY THOUSAND AND NO/00 ($140,000) DOLLARSplus interest of $11,200 or approximately 8% interest per annum.Interest shall commence with the date hereof and shall continue on the outstanding principal until paid in full.The obligations of this Note are due in full on December 4, 2010 (the “Maturity Date”). 1.Repayment.All payments of interest and principal shall be in lawful money of the United States of America. All payments shall be applied first to accrued interest and thereafter to principal.
